Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Theobald et al. (US 2015/0245843). Theobald discloses an implant comprising an expandable frame (e.g., cap 38 and inner coils 14) comprising a plurality loops (consider loops of coils 14), the expandable frame comprising a first end portion and a second end portion, and a backbone support (one or more of outer coils 12) coupled to the second end portion of the expandable frame and extending from the first end portion towards the second end portion along an outer perimeter of the expandable frame (see figs. 1a-d, 2 and 3).
Regarding claim 4, the backbone support comprises a u-shaped member. In particular, member (28) may be considered part of the backbone, and includes a u-shaped member (24)
Regarding claim 5, the plurality of loops comprises a plurality of windings of a coil (14). 
Regarding claim 6, the expandable frame comprises a coil (14).
Regarding claim 7, the plurality of loops comprises a helical member (14).
Regarding claim 8, the expandable frame comprises a series of loops (e.g., each 180 degree turn of the coil 14).
Regarding claim 9, a handle portion (e.g., 28) is connected to a first end of the frame (figs. 1-3).
Regarding claim 10, the handle portion comprises a ring shape (best shown in figs. 7b or 7c).
Regarding claim 11, the plurality of loops includes a first loop (near 28) at the first end of the frame and a curvature of a portion of the first loop is smaller than a curvature of other loops (e.g., more central loops of 14) in the plurality of loops (see fig. 3 or 6, noting tapering in size of loops).
Regarding claim 12, Theobald discloses an implant (fig. 1A) for placement in a body lumen, the implant comprising an expandable frame (now considered outer coils 12, and caps 28,38) and that upon release from a delivery system moves from a collapsed configuration to an expanded configuration to permit the implant to expand within and restrain flow through the body lumen (90) (see figs. 1A and 2), the support frame comprising a first longitudinal length (17 + length of caps; fig. 1a) in the collapsed configuration and a second longitudinal length (87 + length of caps; fig. 2) in the expanded configuration, the first longitudinal length being greater than the second longitudinal length ([0049]), the support frame further comprising a backbone support (now considered one or more of inner coils 14; see fig. 1B) having a backbone length that is approximately equal to the second longitudinal length (see fig. 2), wherein the backbone is coupled to at least one of a first end portion and a second end portion of the support frame to permit the backbone support to provide tensile resistance against longitudinal expansion of the support frame (i.e., resists longitudinal stretching when in expanded configuration), thereby facilitating engagement of the implant against a wall of the body lumen (fig. 2). 
Claim(s) 1-2, 4-9 and 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hobbs et al. (US 6,059,825). Regarding claims 1 and 2, Hobbs discloses an implant comprising an expandable frame (24a,26a) comprising a plurality of loops (figs. 6, 7), the expandable frame comprising a first end portion and a second end portion, and a backbone support (24b,26b) coupled to the second end portion of the expandable frame (noting that all portions of the backbone are coupled to all portions of the expandable frame through the remaining structure of the backbone and frame; the term “coupled” does not require a direct connection) and extending from the second end portion towards the first end portion along an outer perimeter of the expandable frame. The implant comprises a single wire that extends from a coupling point (free of 24a, that couples to vessel wall in use) at the second end portion (portion at end opposite loop 28) of the expandable frame to form the plurality of loops, then reverses path (at 28) to extend along the plurality of loops until returning to the coupling at the second end portion, thereby forming a dual wire frame.
Regarding claim 4, the backbone support can be considered to include the u-shaped member formed at 28 in fig. 7. 
Regarding claims 5-8, the plurality of loops comprises a plurality of windings of a helical coil forming a series of loops (see figs. 6, 7).  
Regarding claims 9 and 11, loop (28) may be considered a handle portion for claims 9 and 11. The handle portion (28) is connected to a first end of the expandable frame. The plurality of loops includes a first loop at the first end of the expandable frame, wherein a curvature of a portion of the first loop (smallest loop of conical portion 26a) is smaller than a curvature of other loops in the plurality of loops (see fig. 7). 
Regarding claim 12, Hobbs discloses an implant for placement in a body lumen, the implant comprising an expandable support frame (24a,26a) that upon release from a delivery system moves from a collapsed configuration to an expanded configuration to permit the implant to expand within and restrain flow (e.g., of clots) through the body lumen (col. 2, ll. 50-54), the support frame comprising a first longitudinal length in the collapsed configuration (85cm; col. 3, ll. 13-17) and a second longitudinal length in the expanded configuration (5 cm), the first longitudinal length being greater than the second longitudinal length, the support frame further comprising a backbone support (24b,26b) having a backbone length that is approximately equal to the second longitudinal length (see fig. 7), wherein the backbone is coupled to at least one of the first or second end portions of the frame (at loop 28) to permit the backbone support to provide tensile resistance (since it is biased its expanded configuration) against longitudinal expansion of the support frame, thereby facilitating engagement of the implant against a wall of the body lumen. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Borillo et al. (US 2002/0138094). Hobbs discloses an implant for placement in a body lumen, the implant comprising an expandable support frame (24a,26a; figs. 6-7) having a first end portion and a second end portion, and a backbone support (24b,26b; figs. 6-7) coupled to the second end portion of the expandable support frame at a first end portion (portion near 28) of the backbone support, the backbone support further having a free second end portion (end opposite 28), the backbone support having a first longitudinal length that is no greater than a second longitudinal length of the expandable support frame when the expandable support frame is released into the body lumen (as understood in view of fig. 7, wherein the support frame and the backbone support have the same length in expanded configurations; when the implant is expanded in a vessel having a slightly smaller diameter than the default expanded diameter of the implant, the support frame and backbone support still have the same length). Hobbs fails to disclose a tubular membrane extending along the support frame as claimed.
Borillo discloses another filtering device comprising an expandable support frame (220) that, like Hobbs, comprises helical coils (fig. 6; [0055]). Borillo further discloses a tubular membrane (222) extending along the support frame for inhibiting flow (of micro-emboli and macro-emboli) through the support frame when the device is positioned within the body lumen. The membrane may comprise a pore size that is variable ([0051]).  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Hobbs to include a tubular membrane extending along the support frame for inhibiting flow through the support frame as taught by Borillo in order to inhibit passage of small particles through adjacent loops of the coiled support frame and backbone of Hobbs, and to allow for the use of variable pore size when desired by providing a membrane having variable pore size. 
Regarding claims 14-17, the support frame has a third longitudinal length when the support frame is allowed to expand to a default state (fig. 7), wherein the second longitudinal length is no greater than the third longitudinal length (any time the frame is released into a vessel having a diameter matching the default state diameter of the support frame) at least in part due to engagement of the backbone support against a wall of the body lumen (which prevents further expansion and shortening of the support frame and backbone). The second longitudinal length (i.e., length of support frame when implant is in its expanded configuration when released into a body lumen) is equal to the third longitudinal length (length of support frame when expanded to default state) whenever the device is deployed in a vessel having a diameter equal to the default state diameter of the implant as understood by one of ordinary skill in the art. In other words, the second longitudinal length is 100% of the third longitudinal length.
Regarding claim 18, the tubular membrane (222) conforms to the shape of the expandable support frame as taught by Borillo (see fig. 6).
Regarding claim 19, in the expanded configuration, the free second end portion of the backbone support terminates in close proximity to the second end portion of the expandable support frame (noting that both second end portions are formed at the same end of the implant; figs. 6, 7).
Regarding claim 20, Hobbs in view of Borillo does not expressly disclose that the second end portion of the backbone terminates in close proximity to the second end portion of the frame when close proximity is defined by a distance no greater than 5% of the first longitudinal length. However, it is noted that this distance is dependent on how expanded the implant is, noting that such expansion is dependent on the vessel diameter when the vessel diameter is smaller than the default state of the implant. The distance between the two end portions decreases as the diameter of the coil decreases (which also results in a lengthening of the implant and its backbone), such that the distance will represent less and less of a percentage of the first longitudinal length. Furthermore, applicant has placed no criticality (i.e., no problem solved, purpose served, or advantage gained) on the particular value of “no greater than 5%” stating only that “In some implementations, the restriction may correspond to a distance from clip 315 that does not exceed a percentage of the total longitudinal length of the backbone support 350, such as no further than 1%, 2%, 3%, 5%, 10% , or some other percentage ([0062] of instant application’s publication US 2021/0267605). Therefore, it would have been considered obvious to one of ordinary skill in the art to have modified the prior art of Hobbs to configure the implant such that, in an expanded configuration, the free end portion of the backbone support terminates in close proximity, wherein close proximity is defined by a distance no greater than 5% of the first longitudinal length, since such a modification appears to be a mere design choice, and the prior art would work equally well with a value within, or outside of, the claimed range as the proximity of the free ends does not affect their function as an anchor, and Hobbs discloses that a single anchor (see fig. 3) is sufficient to anchor the implant in place . 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/3/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771